OPINION
BLISS, Judge.
Appellant, David Hinkle, hereinafter referred to as defendant, was convicted by the Oklahoma City Municipal Court, a court not of record, for the offense of Disorderly Conduct, pursuant to the Oklahoma City Ordinances, Section 21-94, and sentenced to a fine of Thirty-five ($35.00) Dollars. The defendant appealed this conviction to the District Court, Oklahoma County, Case No. CA-75-284, pursuant to 11 O.S.1971, § 958.-14, wherein a trial de novo was held, jury being waived. The District Court found the defendant guilty as charged and sentenced defendant to pay a fine of Thirty-five ($35.00) Dollars. The defendant now appeals to this Court requesting that the judgment and sentence of the District Court, affirming his conviction be reversed with instructions to dismiss.
We need only point out to the defendant the case Scheidt v. Rakestraw, Okl.Cr., 548 P.2d 677 (1976), wherein this Court constructed 11 O.S.1971, § 958.14. In that case, this Court held that when a defendant appeals a conviction from a Municipal Court not of record to the District Court, and a trial de novo is then held, such an appeal is final, and that the Court of Criminal Appeals exercises no appellate jurisdiction over the District Court in such proceedings. Accordingly, the defendant’s appeal in the instant case is DISMISSED.
BRETT, P. J., and BUSSEY, J. concur.